Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered October 19, 2004 in an adoption proceeding. The order dispensed with the consent of respondent to the adoption of her biological daughter.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In appeal No. 1, respondent appeals from an order dispensing with her consent to the adoption of her biological daughter, Kaitlin. In appeal No. 2, respondent appeals from an order granting the adoption petition pursuant to which petitioner sought to adopt Kaitlin, her stepdaughter. Contrary to the contention of respondent, Family Court properly determined that she had abandoned Kaitlin within the meaning of Domestic Relations Law § 111 (2) (a). Thus, we conclude with respect to the order in appeal No. 1 that the court properly dispensed with respondent’s consent to the adoption of Kaitlin. The record establishes that respondent failed for a period of six months to maintain contact with the child, although able to do so, thereby evincing an intent to forego her parental rights and obligations with respect to Kaitlin (see id.; Matter of Jenny-Beth L. v Bryan C.W., 23 AD3d 1069 [2005]). Indeed, the record establishes that respondent did not visit Kaitlin during the period from December 2001 through the filing of the petition in 2004 and she had no contact with Kaitlin after December 2002, nor did she have any contact with Kaitlin’s father or petitioner *1244concerning Kaitlin after December 2002. The court rejected the testimony of respondent that petitioner and Kaitlin’s father thwarted her efforts to contact the child, and we perceive no basis on the record before us for disturbing the court’s credibility determination (see Matter of Shaolin G., 277 AD2d 312 [2000], lv denied 96 NY2d 710 [2001]; Matter of Ashton, 254 AD2d 773 [1998], lv denied 92 NY2d 817 [1998]). We further conclude with respect to the order in appeal No. 2 that the court properly granted the adoption petition (see generally Matter of Julia P., 306 AD2d 937 [2003]). Present—Hurlbutt, J.P., Scudder, Smith and Pine, JJ.